Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 25, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00464-CR

                          JOEL NAVARRO, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

          On Appeal from the County Criminal Court at Law No. 15
                           Harris County, Texas
                       Trial Court Cause No. 1836127

                 MEMORANDUM                      OPINION


      A motion to dismiss the appeal in this case, signed by appellant, has been
filed with this court. See Tex. R. App. P. 42.2. Because this court has not delivered
an opinion, we grant appellant’s request.

      Accordingly, we order the appeal dismissed. We direct the clerk of the court
to issue the mandate of the court immediately.
                                PER CURIAM

Panel consists of Justices McCally, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                       2